Filed 6/1/21 P. v. Cole CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H046569
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. F1867490)

             v.

 KEVIN JOSEPH COLE,

             Defendant and Appellant.


         Defendant Kevin Joseph Cole appeals after a jury convicted him of misdemeanor
annoying or molesting a child. (Pen. Code, § 647.6, subd. (a).1) The jury found
defendant not guilty of two felony counts, both of which alleged he had committed lewd
act on a 14- or 15-year old child. (§ 288, subd. (c)(1).)
         The trial court placed defendant on three years of formal probation, ordered him to
serve 90 days in county jail, half of which he could serve on an ankle monitor, and
ordered him to register as a sex offender pursuant to section 290.
         On appeal, defendant contends the trial court erred by admitting evidence of his
prior sexual misconduct with three other teenaged girls, admitting testimony under the
fresh complaint doctrine and the spontaneous statement exception to the hearsay rule, and
permitting the jury to hear readback of testimony without his presence and without a
section 977 waiver. Defendant contends the prosecutor committed misconduct by
misstating the law, commenting on the credibility of witnesses, and expressing her


         1
             Unspecified section references are to the Penal Code.
personal belief in defendant’s guilt. Defendant contends his trial counsel was ineffective
for stipulating to the readback of testimony without defendant’s presence. Defendant
contends there was cumulative prejudice. Finally, defendant contends that his three-year
probationary term should be reduced to one year pursuant to recent amendments to
section 1203a. (See Assem. Bill No. 1950 (2019-2020 Reg. Sess.).)
       We find no basis for reversal due to trial court error, prosecutorial misconduct,
ineffective assistance of counsel, or cumulative prejudice. However, we agree that
defendant is entitled to the retroactive benefit of Assembly Bill No. 1950, and therefore
we will reverse the judgment and remand for resentencing.
                                   I.     BACKGROUND
A.     Allison Doe (Count 3 – Defendant Found Guilty)
       Allison Doe was 17 years old at the time of trial. She was a ballet dancer with a
Morgan Hill dance studio (the Studio), which held its performances at a high school
theater.
       In 2016, when Allison was 15 years old, she performed in a ballet with the Studio.
During the performance series, she met defendant, an adult2 who she understood to be “a
technician for backstage and lights and stuff like that.”
       During one practice, defendant “offered to help partner” Allison by performing a
“lift” with her. In preparation for a proper lift, the male should place one hand on the
female’s abdominal area and one hand on her “mid-thigh.” Defendant’s hands, however,
were very high up on Allison’s thigh.
       Later that day, someone spilled a Frappuccino onto Allison’s “butt area,” and
defendant came to clean it up. Thereafter, defendant called her “Frappuccino Butt.”




       2
           The parties stipulated that defendant’s date of birth is November 9, 1981.
                                               2
       Defendant subsequently sent Allison a Facebook message. Defendant mentioned
her performance in another production and said that he hoped he would get to work with
“you all again” in a future performance.
       Allison performed in The Nutcracker in December 2017. During one of the
rehearsals leading up to the performance, defendant approached Allison backstage,
saying something like, “Hey Frappuccino Butt. You look great out there.” The
interaction made Allison feel uncomfortable, so she asked her boyfriend to accompany
her to the remaining rehearsals and performances.
       The next day, defendant came up behind Allison as she was sitting with her
boyfriend. Defendant rubbed Allison’s waist, told her she looked “really beautiful,” and
said she “was going to do great.” Allison asked defendant to “please stop.” Defendant
stopped touching her waist but began rubbing her neck, asking “why he didn’t get any
love from [her] any more.”
       The following day, defendant approached Allison again as she was talking to one
of her dance teachers. Defendant poked at her waist, and he told her she looked “really
beautiful” and that she “was going to do great.” After that incident, Allison told the
mother of another dancer what had been happening.
B.     Z. Doe and N. Doe (Counts 1 & 2 – Defendant Found Not Guilty)
       1.     Z. Doe
       Z. Doe was 15 years old when she testified at trial. N. Doe was her sister. She
had participated in several performances through the Studio at the high school theater,
including a December 2017 performance of The Nutcracker.
       Z. had several parts in The Nutcracker, so she had to change costumes between
scenes. Sometimes she did a “quick change,” meaning she would change costumes on
the wing of the stage rather than backstage in the dressing room.
       At a dress rehearsal on November 30, 2017, Z. went to do a quick change. She
looked around for someone to help her. Defendant approached and asked if Z. needed
                                             3
help. Z. said yes. Defendant proceeded to help Z. out of her pants. When Z.’s pants
were down, defendant rubbed her legs up and down about three times. Defendant then
helped Z. take off her blouse. In doing so, defendant had “more contact with [her] body
than necessary.”
       During a second quick change, defendant approached Z. again, asking, “What can
I do.” Z. felt scared, so she called her mother over. Z.’s mother told her, “Have him do
your shoes.”
       During the car ride home after the dress rehearsal, after “[i]t came out that another
person” had been touched by defendant, Z. told her mother that defendant had touched
her too, when helping to change her costume. Z.’s mother told her, “Don’t let him touch
you or come near you.”
       The next night was the first performance of The Nutcracker. At one point, Z. was
underneath a backdrop that began to fall down. Defendant grabbed Z. and moved her,
holding onto her abdomen and arm for about 20 seconds.
       2.      N. Doe
       N. Doe was 15 years old when she testified at trial. Like her sister, she had
participated in dance performances with the Studio at the high school, including the 2017
performance of The Nutcracker. N. had to make several costume changes during the
performance, including some quick changes.
       During one performance, defendant came over to help N. with a quick change. He
put himself in front of N., pushed her waist, pulled her costume around as if to tighten it,
and rubbed her back. Defendant’s hands ended up on N.’s buttocks. N.’s friend, Sophia,
slapped defendant’s hand away and ran for N.’s mother.
C.     Uncharged Acts
       1.      Riley Doe
       Riley Doe was 19 years old when she testified at trial. She had attended the high
school where the Studio performed, and she had participated in its theater program
                                              4
beginning when she was 15 years old. Riley was introduced to defendant by her
stagecraft teacher, Christopher DeMelo. Riley learned that defendant was DeMelo’s
friend and would be working on the theater set.
       Defendant was “very friendly” to Riley. He hugged her, often coming up from
behind her; gave her back massages; kissed her on the cheek; and made flirtatious
comments. He would also tickle her and pinch her. On one occasion when Riley found a
pair of handcuffs in the prop closet, defendant told her, “Oh you know what to do with
those” and told her that they were “for the bedroom.” Defendant talked about “BDSM
and binding while having sex,” and said, “it’s all about trust and love, honey.” Defendant
also messaged Riley through Facebook, asking her to “go get drinks” with him and
making comments such as, “I can’t wait to get you drunk.” Defendant told Riley she was
“phenomenally beautifully” and referred to her as “sweetheart.”
       On another occasion, when Riley was 16 years old, defendant picked Riley up by
her hips, placing his hand in between her legs, on her “crotch.” Riley had to tell
defendant twice to put her down. Defendant would also pick Riley up and carry her in a
“piggyback” style, placing his hands on her buttocks. Defendant continued to send her
Facebook messages, asking her to come say hello to him and telling her he missed her.
Defendant would try to meet with Riley for coffee, and he asked to take photographs of
her.
       Riley had never participated in the Studio’s programs, and she did not know Z. or
N. Doe. She had not talked about the case with anyone else who had similar experiences
with defendant.




                                             5
       2.     Amanda Doe
       Amanda Doe was 20 years old when she testified at trial. She had attended the
high school where the Studio performed. In 2016, Amanda reported to the school that
defendant had inappropriately touched her.3
       The incident had occurred on the catwalk of the high school theater. Defendant,
who would tell Amanda she was beautiful, had asked Amanda to come up onto the
catwalk with him to help position one of the lights. Defendant had then gone behind
Amanda, put his hands around her, and touched her breast and side. When Amanda was
coming down from the catwalk, defendant pulled her off a ladder by her waist, so that her
buttocks were up against his body. Defendant again touched her breast.
       When Amanda reported the incident to the school, she mentioned that Riley was
also having problems with defendant. To her knowledge, the school took no action in
response to her report.
       3.     Dominique Doe
       Dominique Doe was 18 years old at the time of trial. She had attended the high
school where the Studio performed, and she had participated in the Studio’s programs. In
2016, Dominique was the lead dancer in performances that were held at the high school’s
theater.
       One day, Dominique was practicing a lift with one of her dance teachers and her
partner. Defendant came up, asked to do the lift with Dominique, and grabbed her from
her partner. During the lift, defendant was touching her vagina, which was not how the



       3
         In a footnote of his reply brief, defendant asserts “it is unlikely that Amanda was
a minor at the time of the alleged misconduct.” Although Amanda was not asked her age
at the time of the incident with defendant, she was still in high school, and she made
references to the incident occurring prior to or during her “sophomore year.” The jury
could reasonably infer that Amanda was under age 18 at the time of the incident based on
her testimony.
                                              6
lift was supposed to be performed. She had done the lift over 50 times and never had the
other person’s hand touch her vagina.
       On other occasions, defendant would come up behind Dominique and touch her
waist. Sometimes he would come into the dressing rooms where the dancers were
changing, even though men were “not really allowed to be back there” and even though
defendant was not involved in costumes.
       Dominique knew Allison, who had told her about this case.
D.     Other Prosecution Witnesses
       1.      Jennifer Doe
       Jennifer Doe was 19 years old at the time of trial. She had previously attended the
high school where the Studio performed, and she had participated in the drama program
while there.
       In December 2017, Jennifer called the police after seeing a photograph of
defendant. Jennifer had witnessed defendant touch Riley inappropriately. Jennifer had
seen defendant touch Riley’s shoulders, grab her waist, and give her piggyback rides.
       2.      Ann Marie Saaks
       Ann Marie Saaks was the mother of a girl who had danced with the Studio,
including the 2017 performance of The Nutcracker. Her daughter and Allison were
friends.
       On the day of the first performance of The Nutcracker, Allison came up to Saaks,
visibly upset, and reported that defendant had touched her inappropriately. Allison said
that defendant “would come up behind her and put his hands on her waist, and his hands
on her shoulders.”4 Allison had tears in her eyes and reported that she was scared.


       4
         The trial court instructed the jury: “So this particular evidence is being admitted
for a limited purpose. When she relates what somebody else said, it’s not for the truth of
the matter of what was said. It’s simply that it was reported. Okay? To show it was
reported.”
                                             7
         Saaks went to go look for defendant. Along the way, she ran into Jeanine Doe and
told her of Allison’s report.
         3.     Jeanine Doe
         Jeanine Doe is the mother of Z. and N. Jeanine was a volunteer helping with
quick changes during the December 2017 performances of The Nutcracker.
         During the dress rehearsal on November 30, 2017, Jeanine saw defendant helping
Z. with her pointe shoes. During the drive home after that rehearsal, Jeanine asked Z.
“who was that man changing her shoes.” Z. said defendant had been “helping her with
her quick change.”5 Jeanine explained that “no man” was supposed to help with the
quick changes and that if defendant helped her in the future, he should only help with her
shoes.
         The following night, Saaks was “going around” warning other mothers that a man
was “interacting with the kids in the quick change areas.” Jeanine learned that
“something had happened” with Allison, and she told Saaks that defendant had helped Z.
with a quick change.
         During that night’s production, Sophia J. came up to Jeanine. Sophia was
“frantic.” Sophia reported that defendant had touched N. and that Sophia had hit
defendant’s hands away.
         Jeanine called 9-1-1 that night. The police came and interviewed Jeanine, Z.,
and N.
         4.     Sophia J.
         Sophia J. was 14 years old at the time of trial. She had participated in the Studio’s
programs, and she had volunteered to help with some productions, including the 2017
production of The Nutcracker. For that production, Sophia helped dancers with their
costume changes, including quick changes.

         The trial court instructed the jury: “Once again, ladies and gentlemen, this is
         5

offered for the fact that a complaint was made[,] not for the truth of the words spoken.”
                                               8
       Sophia was helping N. with a quick change during the first performance of The
Nutcracker when defendant came up and grabbed N.’s hips. There were two people
already helping N., so Sophia was not sure why defendant came up to help. Defendant
moved his hands from N.’s hips to her buttocks, where he rested his hands. Sophia
pushed defendant’s hands away and said, “We’re done. We’re okay. We don’t need
your help.” Defendant backed away and left, and Sophia went to tell N.’s mother what
had happened.
       5.     Christopher DeMelo
       Christopher DeMelo testified under a grant of immunity. He had been a theater
arts teacher at the high school where the Studio performed. DeMelo had attended high
school and college with defendant, and he considered defendant to be a friend.
       Defendant had assisted DeMelo with technical elements of theater productions.
Defendant helped with set design, lighting, and painting. At first, defendant was not paid
for his work, but in 2014, defendant began working as a paid lighting and sound
technician.
       After the December 1, 2017 performance of The Nutcracker, DeMelo took over
defendant’s job responsibilities. He did not help with any of the dancers’ quick changes,
caress any of the girls, or touch any girls’ buttocks.
       DeMelo recalled seeing defendant hug Riley, but he had never seen defendant do
anything improper with a student. DeMelo also remembered hearing that Amanda had
made allegations about defendant in 2014. DeMelo did not believe Amanda’s claim.
E.     Defense Witnesses
       1.     John O’Halloran
       John O’Halloran testified as an expert in community theater. O’Halloran had
never been involved with a youth dance group or a youth theater group. His theater
duties had included “[a] little bit of everything,” including set construction, sound, lights,
and costumes.
                                              9
       O’Halloran explained that although theater volunteers usually start out with
specific duties, those duties “can end up being blended” as the production goes along.
When a performer needs to do a quick change, there will usually be someone assigned to
help. However, if that person is not available, another volunteer is expected to step in to
help with the quick change.
       O’Halloran had never helped a girl under the age of 18 with a quick change. He
recalled one occasion where a girl under the age of 18 needed help with a quick change.
O’Halloran told a female volunteer that the girl needed help. O’Halloran had, however,
helped girls under the age of 18 with costume adjustments.
       O’Halloran became involved with this case through his friendship with
defendant’s mother.
       2.     Juliet Smith
       Juliet Smith was a dance teacher at the Studio and had directed some of that
group’s performances.
       A former teacher at the Studio had started a competing dance program. Six
students from the Studio, including Z. and N., had followed the teacher to the new
program in December 2017.
       Smith explained that during a quick change, multiple people may be helping the
dancer because “[i]t’s got to be fast.” She was familiar with defendant from his
participation in various performances and had found that he “made himself very useful.”
       For the December 2017 performances of The Nutcracker, defendant was in charge
of ensuring safety backstage. It was not unusual for defendant to help out in various
ways, including assisting with partnering and lifts during rehearsals. Defendant had
previously been a dancer himself. Smith had never seen anything improper while
defendant was working with the dance students. Although defendant was “absolutely
not” assigned to help with quick changes, “[e]veryone helps backstage when there’s an
emergency.”
                                            10
        3.     Jynelle Lapointe
        Jynelle Lapointe was a volunteer with the Studio and the sister of Juliet Smith.
Lapointe was familiar with defendant’s work on various performances. In contrast to
some of the other people in his role, who “just kind of sit there and read books and stuff,”
defendant would “run[] around doing everything.” Defendant interacted with people in
“a really friendly, kind of energetic but professional manner.”
        Lapointe and her husband were involved in the December 2017 production of The
Nutcracker. Lapointe saw defendant help one of the dancers with a quick change at one
point, when there were not enough other volunteers helping. Lapointe did not think
anything of it at the time.
        4.     Defendant
        Defendant was 36 years old at the time of trial. In December 2017, defendant was
employed as a large format print operator in addition to being a consultant for the school
district’s theater program. He had danced classical ballet from age five into his early
20’s.
        Smith sometimes asked defendant to help her teach partnering, which included
lifts. He never intentionally touched a girl on the breast or upper thigh during the lifts.
However, his hand could have ended up in the wrong place if he lost his grip or if the girl
made an unexpected movement.
        Defendant had hugged students in “a friendly greeting.” Defendant would put his
hands on someone’s shoulders so the person knew he was behind them, and he might rub
their shoulders if they seemed to need to relax. He would tell dancers they were beautiful
or use terms of endearment (such as “sweetheart”) because dancers tend to be “extremely
self-conscious” and gain confidence from such compliments. Defendant had given both
male and female students piggyback rides.
        When defendant helped Allison and Dominique with lifts, he was not putting his
hands in a sexual position. Defendant did not talk to Riley about going to a bar with her,
                                             11
nor about using handcuffs sexually. He would not have lifted Riley without her
permission. Defendant did not recall touching Amanda on the catwalk, but he did help
her when it appeared she was falling down the catwalk ladder. Defendant had helped N.
with a costume adjustment because the people helping her were having trouble hooking
the bodice of her costume. He did not touch N.’s buttocks during that adjustment.
Defendant helped Z. with a quick change because she was “panicking” and no one else
was helping her. He did not recall touching her breast or rubbing her leg during the quick
change.
        During the December 1, 2017 performance of The Nutcracker, defendant was told
to stop helping with quick changes. He had helped N. with a quick change prior to that
conversation, but he did not assist with any quick changes after that.
F.      People’s Rebuttal Witness
        Tiffany Hoiberg was the production manager and stage manager for the December
2017 performances of The Nutcracker. Prior to the December 1 performance, a parent
had expressed concern about defendant helping with quick changes. Hoiberg confirmed
with another manager that the production had enough volunteers for quick changes.
Before the performance began that night, Hoiberg told defendant that he did not need to
help with quick changes. She later asked him to stay further away from the quick change
area.
G.      Verdicts and Sentence
        The jury found defendant not guilty of committing lewd acts on Z. Doe and N.
Doe (counts 1 & 2; § 288, subd. (c)(1)) but convicted him of misdemeanor annoying or
molesting a child as to Allison Doe (count 3; § 647.6, subd. (a)).
        The trial court placed defendant on three years of formal probation, ordered him to
serve 90 days in county jail, half of which he could serve on an ankle monitor, and
ordered him to register as a sex offender pursuant to section 290.


                                            12
                                   II.    DISCUSSION
A.     Admission of Prior Sexual Misconduct Evidence
       Defendant contends the trial court erred by admitting evidence of his uncharged
conduct with Riley, Amanda, and Dominique. He contends the evidence was “highly
inflammatory” and that the error violated his due process rights. Defendant argues that
the trial court should have limited the uncharged acts evidence to instances of similar
conduct to the charged offenses, i.e., incidents in which he performed lifts with improper
hand placement, used terms of endearment, and hugged the girls.
       1.     Proceedings Below
       The People’s motions in limine included a motion to admit evidence of
defendant’s prior sexual misconduct with Dominique, Riley, and Amanda. The People
argued that the evidence was admissible as propensity evidence pursuant to Evidence
Code section 1108, and to show intent and absence of mistake pursuant to Evidence Code
section 1101, subdivision (b). The People asserted that Evidence Code section 352 did
not require exclusion of the evidence.
       At the hearing on motions in limine, defendant argued that the prior sexual
misconduct was “too remote in time” and that it involved “girls who are 16 to 17 years
old,” which limited their probative value because Z. and N. were younger at the time of
the alleged offenses. Defendant also argued that the evidence of his statements to Riley,
which included “talking about bondage and taking her out to bars and drinking,” was
more prejudicial than probative.
       The trial court reviewed the details of the charged offenses. The trial court noted
that as to Z., the allegations involved defendant touching her legs, buttocks, and breast
during a quick change; that the allegations as to N. involved defendant touching her
buttocks during a quick change; and that as to Allison, the allegations involved defendant
touching her vaginal area during a lift, rubbing her and calling her beautiful, and
contacting her on Facebook.
                                             13
       The trial court then reviewed the details of the proposed uncharged acts evidence.
The trial court noted that the incident with Dominique involved defendant touching her
vaginal area during a lift and appearing in the dressing room; that the incidents with Riley
involved defendant putting his hands on her buttocks during piggyback rides, putting his
hand on her groin during a lift, making sexual references, and contacting her on
Facebook; and that the incident with Amanda involved defendant touching her breast and
buttocks.
       The trial court found the evidence of prior sexual misconduct involved similarly
aged victims and that the behavior was very similar to the charged acts. The trial court
found that the evidence was “highly relevant” to defendant’s propensity, intent, and
absence of mistake. The trial court further found that the uncharged conduct was “no
more severe” than the charged conduct, such that the probative value of the evidence was
“not substantially outweighed by the prospect of prejudice,” and that presentation of the
evidence would not consume an undue amount of time.
       The jury was instructed pursuant to CALCRIM No. 375 as follows: “The People
presented evidence that the defendant committed other offenses of lewd and lascivious
acts on a child [aged] 14 or 15, annoying or molesting a child[,] and sexual battery not
charged in this case. You may consider this evidence only if the People have proved by a
preponderance of the evidence that the defendant, in fact, committed the uncharged
offenses. Proof by a preponderance of the evidence is a different burden of proof than
proof beyond a reasonable doubt. A fact is proved by a preponderance of the evidence if
you conclude[] that it is more likely than not that the fact is true.
       “If the People have not met this burden, you must disregard this evidence entirely.
       “If you decide that the defendant committed the uncharged offenses, you may, but
are not required to, consider that evidence for the limited purpose of deciding whether or
not the defendant acted with the intent of arousing, appealing to, or gratifying the lust,
passions, or sexual desire of himself or the child in counts 1 or 2; or, the defendant’s
                                              14
conduct was motivated by an unnatural or abnormal sexual interest in a child in count 3;
or the defendant’s alleged actions were the result of mistake or accident, or determining
the defendant’s credibility. In evaluating this evidence[,] consider the similarity or lack
of similarity between the uncharged offenses and the charged offenses.
       “If you conclude that the defendant committed the uncharged offenses, that
conclusion is only one factor to consider along with all the other evidence. It is not
sufficient by itself to prove that the defendant is guilty of [a] lewd and lascivious act on a
child [aged] 14 or 15 or annoying or molesting a child as charged in the information. The
People must still prove each charge beyond a reasonable doubt.”
       The jury was instructed pursuant to CALCRIM No. 1191 as follows: “The People
presented evidence that the defendant committed other instances of sexual conduct
involving Riley, Amanda, and Dominique, which may constitute the crimes of lewd and
lascivious act on a child [aged] 14 or 15, annoying or molesting a child[,] or sexual
battery[,] that were not charged in this case. These crimes are defined for you in these
instructions. You may consider this evidence only if the People have proved by a
preponderance of the evidence that the defendant, in fact, committed an uncharged
offense or offenses. Proof by a preponderance of the evidence is a different burden of
proof from proof beyond a reasonable doubt. A fact is proved by a preponderance of the
evidence if you conclude that it is more likely than not that the fact is true. If the People
have not met this burden [of proof,] you must disregard this evidence entirely.
       “If you decide that the defendant committed an uncharged offense or offenses, you
may, but are not required to, conclude from that evidence that the defendant was disposed
or inclined to commit sexual offenses, and based on that decision, also conclude that the
defendant was likely to commit and did commit a lewd and lascivious act on a child
[aged] 14 or 15, as charged in counts 1 and 2, or annoying or molesting a child as charged
in count 3.


                                              15
       “If you conclude that the defendant committed an uncharged offense or offenses,
that conclusion is only one factor to consider along with all the other evidence. It is not
sufficient by itself to prove that the defendant is guilty of [a] lewd and lascivious act on a
child [aged] 14 or 15, as charged in counts 1 and 2, or annoying or molesting a child as
charged in count 3. The People must still prove each charge beyond a reasonable doubt.”
       2.     Legal Standards
       Evidence Code section 1108, subdivision (a) provides: “In a criminal action in
which the defendant is accused of a sexual offense, evidence of the defendant’s
commission of another sexual offense or offenses is not made inadmissible by [Evidence
Code] Section 1101, if the evidence is not inadmissible pursuant to [Evidence Code]
Section 352.” Evidence of prior sexual offenses under Evidence Code section 1108 may
be considered for any relevant purpose, “subject only to the prejudicial effect versus
probative value weighing process required by [Evidence Code] section 352.” (People v.
Britt (2002) 104 Cal.App.4th 500, 505.)
       Evidence Code section 1101, subdivision (b) is an exception to the general rule
barring character evidence. It permits “the admission of evidence that a person
committed a crime, civil wrong, or other act when relevant to prove some fact (such as
motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake or
accident, or whether a defendant in a prosecution for an unlawful sexual act or attempted
unlawful sexual act did not reasonably and in good faith believe that the victim
consented) other than his or her disposition to commit such an act.” (Evid. Code, § 1101,
subd. (b).)
       Evidence Code section 352 provides that the “court in its discretion may exclude
evidence if its probative value is substantially outweighed by the probability that its
admission will (a) necessitate undue consumption of time or (b) create substantial danger
of undue prejudice, of confusing the issues, or of misleading the jury.”


                                              16
       Our Supreme Court has explained that Evidence Code section 1108 “provides the
trier of fact in a sex offense case the opportunity to learn of the defendant’s possible
disposition to commit sex crimes.” (People v. Falsetta (1999) 21 Cal.4th 903, 915
(Falsetta).) Various factors inform “the trial court’s discretionary decision to admit
propensity evidence under [Evidence Code] sections 352 and 1108.” (Id. at p. 919.)
“Rather than admit or exclude every sex offense a defendant commits, trial judges must
consider such factors as its nature, relevance, and possible remoteness, the degree of
certainty of its commission and the likelihood of confusing, misleading, or distracting the
jurors from their main inquiry, its similarity to the charged offense, its likely prejudicial
impact on the jurors, the burden on the defendant in defending against the uncharged
offense, and the availability of less prejudicial alternatives to its outright admission, such
as admitting some but not all of the defendant’s other sex offenses, or excluding
irrelevant though inflammatory details surrounding the offense.” (Id. at p. 917.)
       We review the trial court’s decision to admit evidence under Evidence Code
sections 1101, 1108 and 352 for an abuse of discretion. (People v. Story (2009) 45
Cal.4th 1282, 1295.) Under this deferential standard, the trial court’s ruling will “ ‘not be
disturbed on appeal except on a showing that the court exercised its discretion in an
arbitrary, capricious or patently absurd manner that resulted in a manifest miscarriage of
justice.’ ” (People v. Rodrigues (1994) 8 Cal.4th 1060, 1124.)
       3.     Analysis
       Defendant first contends the trial court failed to “consider each instance of
misconduct and analyze its similarities to the charged offenses,” instead “lump[ing] all of
the bad acts together into one analytical melting pot.” Defendant asserts the trial court
never considered all of its “evidentiary options,” such as admitting only some of the
uncharged acts or excluding some details of the uncharged acts.
       The record belies defendant’s claim that the trial court failed to conduct a proper
analysis of the evidence. As described above, the trial court reviewed the details of each
                                              17
of the three charged offenses and then reviewed the details of each of the three uncharged
offenses, noting several specific similarities. The trial court then “engage[d] in a careful
weighing process” to determine whether to admit the uncharged acts evidence. (See
Falsetta, supra, 21 Cal.4th at p. 917.)
       Defendant argues that the evidence of his conduct with Riley should have been
excluded because the acts and comments she described were “unlike anything he was
accused of doing with or to” the alleged victims of the charged offenses, and more
inflammatory than the charged acts. Defendant refers to Riley’s testimony about the
physical interactions such as kisses, her testimony about defendant using social media to
invite her to get together with him, and her testimony about defendant’s bondage
comments. Defendant notes that “Riley was not a dancer” and that none of the uncharged
conduct involving Riley occurred during a costume change or ballet performance.
       Contrary to defendant’s assertion, there were many similarities between the
uncharged acts involving Riley and the charged acts involving Allison. Both Riley and
Allison met defendant at age 15 through productions at the same high school theater, and
both had multiple interactions with defendant over the course of a year or so. Defendant
touched both Riley and Allison while purportedly doing a lift with them. Defendant
contacted both Riley and Allison on Facebook. Defendant told both Riley and Allison
they were beautiful, and he gave them both other similar compliments. Defendant rubbed
Allison’s waist and neck; he gave Riley back massages.
       Defendant’s comments to Riley about bondage and his conduct in kissing her on
the cheek were somewhat different from the charged conduct. However, for purposes of
showing intent pursuant to Evidence Code section 1101, subdivision (b), “[t]he least
degree of similarity (between the uncharged act and the charged offense) is required.”
(People v. Ewoldt (1994) 7 Cal.4th 380, 402 (Ewoldt).) “[T]he uncharged misconduct
must be sufficiently similar to support the inference that the defendant ‘ “probably
harbor[ed] the same intent in each instance.” ’ ” (Ibid.) And as noted above, an
                                             18
uncharged act’s “similarity to the charged offense” is just one of several factors in
determining the admissibility of evidence pursuant to Evidence Code section 1108.
(Falsetta, supra, 21 Cal.4th at p. 917.)
       The evidence of defendant making sexually suggestive comments and kissing
Riley was highly relevant to the question of defendant’s intent. That conduct tended to
show that defendant did not accidentally touch Allison and that his intent was sexual in
nature when he touched her, complimented her, and contacted her on Facebook. The
evidence of defendant’s suggestive comments and kissing was not inflammatory simply
because it was strong evidence of defendant’s intent. “The prejudice which exclusion of
evidence under Evidence Code section 352 is designed to avoid is not the prejudice or
damage to a defense that naturally flows from relevant, highly probative evidence.”
(People v. Karis (1988) 46 Cal.3d 612, 638.) Rather, “ ‘[t]he “prejudice” referred to in
Evidence Code section 352 applies to evidence which uniquely tends to evoke an
emotional bias against the defendant as an individual and which has very little effect on
the issues. In applying [Evidence Code] section 352, “prejudicial” is not synonymous
with “damaging.” ’ ” (Ibid.)
       Defendant next addresses the testimony of Amanda and Dominique. He
acknowledges that the evidence was “less prejudicial,” but he nevertheless argues that it
should have been excluded. Defendant notes that Amanda was not a dancer, and he
asserts that the incident on the catwalk was not similar to any of the charged conduct and
did not amount to a sexual offense. Defendant further notes that Dominique testified
about seeing defendant in the girls’ dressing room, which no other witness described
seeing.
       Since the uncharged acts were admitted to show intent and propensity, it was
unnecessary for the trial court to find that the uncharged acts shared distinctive features.
(See Ewoldt, supra, 7 Cal.4th at pp. 402-403; People v. Soto (1998) 64 Cal.App.4th 966,
984.) The uncharged acts involving Amanda and Dominique were similar enough to the
                                             19
charged offenses to be relevant to the disputed issues at trial. Like the alleged victims of
the charged offenses, Amanda and Dominque were both teenaged girls participating in
theater productions at the same high school when they interacted with defendant. The
uncharged acts with Dominique included defendant placing his hand on or near her
vagina during a lift, which is similar to what happened to Allison. Defendant touched
Amanda under the pretense of adjusting a theater light; he touched Z. and N. under the
pretense of helping them with quick changes during a performance. Dominique’s
testimony about defendant being in the girls’ dressing room was similar to Z. and N.’s
testimony about defendant being in the quick change area—both places that defendant, an
adult male, would not have been expected to be.
        Defendant recites portions of Amanda’s cross-examination, during which she
expressed exasperation with defendant’s trial counsel, and he argues that her testimony
was so “impassioned” and “heated” as to surely “play on the jury’s emotions.” Since the
complained-of testimony was elicited by defendant’s own trial counsel, this was arguably
invited error that defendant may not now challenge. (See People v. Williams (2009) 170
Cal.App.4th 587, 620.) At the very least, the trial court cannot be faulted for failing to
predict that intensive cross-examination would cause Amanda to become upset,
particularly since neither party raised that as a potential issue during motions in limine or
at trial.
        Defendant relies on this court’s opinion in People v. Earle (2009) 172 Cal.App.4th
372 for the proposition that a propensity to commit one kind of sex act cannot
demonstrate a propensity to commit a different act. In Earle, the issue was whether the
trial court had erred by denying the defendant’s motion to sever, where he was charged
with indecent exposure and sexual assault based on two “entirely distinct and dissimilar”
incidents. (Id. at p. 378.) The indecent exposure had occurred when the defendant called
a woman over to his car, where he was masturbating. The assault had occurred when the
defendant had pushed a different woman into her own car, claimed to have weapons, and
                                             20
attempted to force her to lie down before she was able to fight him off. The Earle court
found that the incidents were not similar enough to be cross-admissible under Evidence
Code section 1101, subdivision (b) (Earle, at pp. 389-395), and that there was no
evidence that someone who was an exhibitionist would have a propensity to commit rape,
such that there was no cross-admissibility under Evidence Code section 1108 (Earle, at
pp. 396-399).
       The instant case does not involve different kinds of sex acts. All the charged and
uncharged sex acts were touchings of teenaged girls. Earle therefore does not support
defendant’s claim that the trial court erred by admitting the uncharged act evidence.
       In sum, the trial court did not abuse its discretion by admitting the uncharged acts
evidence at defendant’s trial.
B.     Admission of Fresh Complaint/Spontaneous Statement Evidence
       Defendant contends the trial court erred by admitting the testimony of Ann Marie
Saaks and Jeanine Doe under the fresh complaint doctrine, and by admitting Sophia J.’s
statement to Jeanine as a spontaneous statement under Evidence Code section 1240.
       1.       Standard of Review
       We apply the abuse of discretion standard of review to “any ruling by a trial court
on the admissibility of evidence.” (People v. Waidla (2000) 22 Cal.4th 690, 724.)
       2.       Proceedings Below
       The People’s motions in limine included a motion to admit fresh complaint
evidence. The People sought to admit Allison’s statement to Saaks, Z.’s statement to
Jeanine, and Sophia J.’s statement to Jeanine.
       At the hearing on motions in limine, the trial court found that Allison’s and Z.’s
statements constituted fresh complaints and that their relevance was “not outweighed by
any prejudice.” The trial court ordered that the testimony be “limited to the fact of the
complaint and the other circumstances.” The trial court ordered the People to lay a


                                             21
foundation for Sophia J.’s statement under the hearsay exception for spontaneous
statements. (See Evid. Code, § 1240.)
       The first fresh complaint witness was Saaks, who testified that Allison approached
her, visibly upset, and reported that defendant had touched her inappropriately. When the
prosecutor asked Saaks if Allison had “describe[d]” the touching, defendant’s trial
counsel objected. The trial court overruled the objection, and Saaks testified that Allison
said defendant “would come up behind her and put his hands on her waist, and his hands
on her shoulders.”
       Defendant’s trial counsel also objected when the prosecutor asked Jeanine Doe
what Z. had said to her. Again, the trial court overruled the objection. Jeanine then
testified that when she asked Z. “who was that man changing her shoes,” Z. said
defendant had been “helping her with her quick change.”
       Sophia J.’s statement came in through Jeanine’s testimony. Jeanine described
Sophia as “frantic” and testified that Sophia told her she had seen defendant touch N.
       3.     Legal Principles – Fresh Complaint Evidence
       The parameters of the fresh complaint doctrine were set forth in People v. Brown
(1994) 8 Cal.4th 746 (Brown): “[P]roof of an extrajudicial complaint, made by the victim
of a sexual offense, disclosing the alleged assault, may be admissible for a limited,
nonhearsay purpose—namely, to establish the fact of, and the circumstances surrounding,
the victim’s disclosure of the assault to others—whenever the fact that the disclosure was
made and the circumstances under which it was made are relevant to the trier of fact’s
determination as to whether the offense occurred.” (Id. at pp. 749-750.)
       “[S]o long as the evidence in question is admitted for the nonhearsay purpose of
establishing the circumstances under which the victim reported the offense to others, such
evidence ordinarily would be relevant under generally applicable rules of evidence, and
therefore admissible, so long as its probative value outweighs its prejudicial effect.
(Evid. Code, § 352.)” (Brown, supra, 8 Cal.4th at pp. 759-760, italics omitted.)
                                             22
The evidence admitted should be “carefully limited to the fact that a complaint was made,
and to the circumstances surrounding the making of the complaint, thereby eliminating or
at least minimizing the risk that the jury will rely upon the evidence for an impermissible
hearsay purpose.” (Id. at p. 762.)
       4.     Analysis – Fresh Complaint Evidence
       Defendant first contends the trial court permitted Saaks and Jeanine Doe to testify
about more than just the facts and circumstances of the various complaints. Instead,
defendant asserts, the trial court improperly allowed evidence of details about defendant’s
conduct to come in. He refers primarily to Saaks’s testimony relating Allison’s
description of how defendant “would come up behind her and put his hands on her waist,
and his hands on her shoulders.”
       As defendant notes, in Brown, the fresh complaint testimony was limited to the
timing of the victim’s complaint and the circumstances under which it was made,
“omitting the content of the statements and specifically any description of the molestation
itself.” (Brown, supra, 8 Cal.4th at p. 764.) However, fresh complaint evidence is not
strictly limited to “the bare ‘fact of complaint’ ” without any reference to “the nature of
the offense.” (People v. Burton (1961) 55 Cal.2d 328, 351 (Burton).) “[T]estimony to
the bare fact that the victim ‘made a complaint’ as to an unspecified subject matter on its
face would be meaningless.” (Ibid.) Although fresh complaint evidence should not
include the recounting of any details, the People are permitted to introduce “the alleged
victim’s statement of the nature of the offense.” (Ibid., italics omitted.)
       In Burton, the fresh complaint evidence was testimony that the victim
reported defendant had forced her to play with his penis. (Burton, supra, 55 Cal.2d at
pp. 337-338.) The court rejected the defendant’s argument that the complaint “contained
inadmissible details.” (Id. at p. 352.) Rather, the complaint was “simply a statement of
the asserted fact without any further description,” and thus it was admissible under the
fresh complaint doctrine. (Ibid.)
                                             23
       Here, the fresh complaint evidence was similar to that in Burton, in that the
statements described the “nature of the offense” without any additional details. (Burton,
supra, 55 Cal.2d at p. 351, italics omitted.) The admission of that evidence did not
exceed the parameters of the fresh complaint doctrine.6
       Defendant also contends that the fresh complaint evidence from Saaks should not
have been admitted at all. Defendant asserts that the fresh complaint evidence lacked
probative value because he admitted engaging in the conduct with Allison but denied any
sexual intent. As the People point out, however, defendant’s not guilty plea put all the
elements of the charged offense at issue, entitling the prosecution to prove its case,
including the acts necessary to the charged offenses. (See People v. Steele (2002) 27
Cal.4th 1230, 1243.)
       In sum, the trial court did not abuse its discretion by admitting the fresh complaint
evidence.
       5.      Spontaneous Statement Evidence
       Under Evidence Code section 1240, “[e]vidence of a statement is not made
inadmissible by the hearsay rule if the statement: [¶] (a) Purports to narrate, describe, or
explain an act, condition, or event perceived by the declarant; and [¶] (b) Was made
spontaneously while the declarant was under the stress of excitement caused by such
perception.”



       6
         Defendant asserts that the prosecutor improperly relied on the fresh complaint
evidence during her argument to the jury when she argued, “And you heard what
[Allison] told Ann Marie Saaks, which is exactly what she says happened.” To the extent
defendant is making a separate claim of prosecutorial misconduct, he has forfeited the
claim by failing to present a separate argument on that point, as required by California
Rules of Court, rule 8.204(a)(1)(B). (See Pizarro v. Reynoso (2017) 10 Cal.App.5th 172,
179 [“Failure to provide proper headings forfeits issues that may be discussed in the brief
but are not clearly identified by a heading.”].) To the extent defendant’s discussion of the
prosecutor’s remarks is intended to support his argument the asserted trial court error was
prejudicial, we need not reach prejudice because we have found no error.
                                             24
       In order for a statement to be admissible under Evidence Code section 1240,
“ ‘(1) [T]here must be some occurrence startling enough to produce this nervous
excitement and render the utterance spontaneous and unreflecting; (2) the utterance must
have been before there has been time to contrive and misrepresent, i.e., while the nervous
excitement may be supposed still to dominate and the reflective powers to be yet in
abeyance; and (3) the utterance must relate to the circumstance of the occurrence
preceding it.’ ” (People v. Poggi (1988) 45 Cal.3d 306, 318 (Poggi).)
       Defendant challenges the admission of Sophia J.’s statement to Jeanine as a
spontaneous statement. He contends there was no foundation laid for a finding that
Sophia was “under the stress of excitement” as required by Evidence Code section 1240.
       The record supports the trial court’s finding that Sophia’s statement was
admissible as a spontaneous statement. Defendant’s act of touching N. was a
“ ‘startling’ ” “ ‘occurrence.’ ” (Poggi, supra, 45 Cal.3d at p. 318.) Sophia’s statement
was made right after that occurrence, and thus “ ‘before there ha[d] been time to contrive
and misrepresent.’ ” (Ibid.) Sophia’s statement was not made in response to questioning,
and it related to “ ‘the circumstance of the occurrence.’ ” (Ibid.) Jeanine’s testimony that
Sophia was “frantic” when she made the statement provided a basis for the trial court to
find that Sophia was “under the stress of excitement” caused by her witnessing
defendant’s act of touching a teenaged girl. (Evid. Code, § 1240, subd. (b); see People v.
Banks (2014) 59 Cal.4th 1113, 1164 [evidence that declarant was “emotionally
distraught” supported finding that statements were “ ‘made under the stress of
excitement’ ”], overruled on other grounds by People v. Scott (2015) 61 Cal.4th 363, 391,
fn. 3.) Thus, the trial court did not abuse its discretion by admitting Sophia’s statement.
C.     Prosecutorial Misconduct
       Defendant contends the prosecutor committed misconduct during her argument to
the jury and during her closing argument. Defendant contends the prosecutor misstated
the law by telling the jury that Allison’s subjective reaction would satisfy the objective
                                             25
requirement of section 646.7 that defendant’s behavior would disturb, irritate, offend, or
injure a normal person. Defendant also contends the prosecutor improperly commented
on witness credibility by telling the jury that witnesses had courageously come to court
and told the jury “what had happened,” and that the prosecutor improperly expressed a
personal belief in defendant’s guilt by saying that convicting defendant would be “the
right thing” to do.
       Defendant asserts that the prosecutorial misconduct was “ ‘so egregious that it
infects the trial with such unfairness as to make the conviction a denial of due process.’ ”
(See People v. Gionis (1995) 9 Cal.4th 1196, 1214.)
       1.     Legal Standards
       The general rules applying to claims of prosecutorial misconduct are as follows:
“Under the federal Constitution, to be reversible, a prosecutor’s improper comments must
‘ “so infect[] the trial with unfairness as to make the resulting conviction a denial of due
process.” ’ [Citations.] ‘ “But conduct by a prosecutor that does not render a criminal
trial fundamentally unfair is prosecutorial misconduct under state law only if it involves
‘ “the use of deceptive or reprehensible methods to attempt to persuade either the court or
the jury.” ’ ” ’ ” (People v. Cunningham (2001) 25 Cal.4th 926, 1000 (Cunningham).)
When the claim of prosecutorial misconduct “is based upon ‘comments made by the
prosecutor before the jury, the question is whether there is a reasonable likelihood that
the jury construed or applied any of the complained-of remarks in an objectionable
fashion.’ ” (Id. at p. 1001.)
       “ ‘ “ ‘As a general rule a defendant may not complain on appeal of prosecutorial
misconduct unless in a timely fashion—and on the same ground—the defendant
[requested] an assignment of misconduct and [also] requested that the jury be
admonished to disregard the impropriety. [Citation.]’ ” ’ [Citations.] If an objection has
not been made, ‘ “the point is reviewable only if an admonition would not have cured the
harm caused by the misconduct.” ’ ” (Cunningham, supra, 25 Cal.4th at pp. 1000-1001.)
                                             26
       2.     Argument to the Jury/Misstatement of Law
       “Although counsel have ‘broad discretion in discussing the legal and factual
merits of a case [citation], it is improper to misstate the law.’ ” (People v. Mendoza
(2007) 42 Cal.4th 686, 702 (Mendoza); id. at pp. 702-703 [prosecutor improperly
suggested that the jurors could “subjectively define the reasonable person standard”].)
       A violation of section 647.6 requires “conduct a ‘ “normal person would
unhesitatingly be irritated by.” ’ ” (People v. Lopez (1998) 19 Cal.4th 282, 289 (Lopez).)
“The forbidden annoyance or molestation is not concerned with the child’s state of mind,
but rather refers to the defendant’s objectionable acts that constitute the offense.
[Citation.] [¶] Accordingly, to determine whether the defendant’s conduct would
unhesitatingly irritate or disturb a normal person, we employ an objective test not
dependent on whether the child was in fact irritated or disturbed.” (Ibid.)
       During argument to the jury, the prosecutor noted that a violation of section 646.7
required the jury to find that “[a] normal person . . . would have been disturbed, irritated,
offended, [or] injured.” The prosecutor argued that “a normal person” would have been
irritated by defendant “rubbing on them.”
       The prosecutor further argued, “And the best evidence you have is that Allison
was really upset by this. She’s the one who actually experienced this.” Defendant’s trial
counsel objected, “It misstates the law.” The trial court responded, “Thank you.
Statements of attorneys are not evidence.”
       The prosecutor continued her argument, telling the jury it was important to look at
“circumstances” when determining if something is irritating. The prosecutor argued that
relevant circumstances included the facts that the conduct occurred at a school, that the
conduct involved a minor, and that the conduct was repeated.
       The prosecutor’s argument did not misstate the law. The prosecutor twice
repeated the “normal person” standard, then argued that Allison’s reaction was
“evidence” supporting a finding that the “normal person” standard was met.
                                             27
The prosecution also argued that in determining whether defendant’s conduct met that
standard, the jury should consider all the relevant circumstances. The prosecutor did not
suggest that Allison’s reaction was the only evidence the jury needed to satisfy the
requirement of “conduct a ‘ “normal person would unhesitatingly be irritated by.” ’ ”
(Lopez, supra, 19 Cal.4th at p. 289.) Thus, we find no “ ‘reasonable likelihood’ ” that the
jury misconstrued the prosecutor’s challenged remarks. (See Cunningham, supra, 25
Cal.4th at p. 1001.)
       Even assuming the prosecutor’s argument did improperly suggest that Allison’s
subjective reaction was sufficient to prove that defendant engaged in “conduct a
‘ “normal person would unhesitatingly be irritated by” ’ ” (Lopez, supra, 19 Cal.4th at
p. 289), the misconduct was not prejudicial. The trial court immediately admonished the
jury after the defense objection. The trial court’s instructions told the jury that one of the
required elements of section 647.6 was that “a normal person[,] without hesitation, would
have been disturbed, irritated, offended or injured by the defendant’s conduct.” (See
CALCRIM No. 1122.7) The trial court also instructed the jury to “follow the law” as
explained by the trial court and that if “the attorneys’ comments on the law conflict with
[the] instructions,” the jury must follow the instructions. (See CALCRIM No. 200.)
       We presume the jury understood and followed the court’s instructions (see People
v. Gray (2005) 37 Cal.4th 168, 231), and we note that “arguments of counsel ‘generally
carry less weight with a jury than do instructions from the court’ ” (Mendoza, supra, 42
Cal.4th at p. 703). On this record, there was no prejudicial prosecutorial misconduct.



       7
        As part of his prejudice analysis, defendant contends CALCRIM No. 1122 is
“vague” in that it fails to explain what factors or evidence can be used to determine
whether conduct would be irritating to a “normal person.” To the extent defendant is
claiming the standard instruction was incomplete, he forfeited that claim by failing to
object and request clarifying language in the trial court. (See People v. Covarrubias
(2016) 1 Cal.5th 838, 876-877.)
                                              28
       3.       Closing Argument/Vouching
       “ ‘Impermissible “vouching” may occur where the prosecutor places the prestige
of the government behind a witness through personal assurances of the witness’s veracity
or suggests that information not presented to the jury supports the witness’s testimony.’
[Citations.] ‘No impermissible “vouching” occurs where “the prosecutor properly
relie[s] on facts of record and the inferences reasonably drawn therefrom, rather than any
purported personal knowledge or belief.” ’ ” (People v. Pettie (2017) 16 Cal.App.5th 23,
75 (Pettie).)
       During her closing argument, the prosecutor reminded the jury that the victims had
come to court and testified. She argued that for each of the girls, testifying was “a really
difficult thing to do.” She asserted that testifying “took an incredible amount of courage”
and that each of them was doing “everything that they can do to make sure that justice is
done in this case.” The prosecutor then told the jury that the “ball is in your court.” She
asserted, “Too many adults have failed to protect these kids. Follow the law. Don’t do it
again. Do the right thing. Thank you.”
       Defendant contends the prosecutor improperly commented on the credibility of
witnesses when she spoke of the “courage” it took to testify. As the People point out,
defendant failed to object to those comments.
       Defendant contends his failure to object should be excused, relying on People v.
Perez (1962) 58 Cal.2d 229 (Perez), in which the court set forth two exceptions to the
general forfeiture rule: “ ‘ “One is where the case is closely balanced and there is grave
doubt of defendant’s guilt, and the acts of misconduct are such as to contribute materially
to the verdict, a miscarriage of justice results requiring a reversal. [Citation.] The other
exception is where the act done or remark made is of such a character that a harmful
result cannot be obviated or cured by any retraction of counsel or instruction of the
court.” ’ ” (Id. at p. 247.) Defendant contends that both of the Perez exceptions apply
here: he asserts that the prosecutor’s comments were “ ‘so improper and so offensive’ as
                                             29
to warrant reversal even absent timely objection” and that the case “presented a ‘close
question’ as to guilt.” However, Perez is no longer valid authority for the proposition
that failure to object to prosecutorial misconduct is excused because the case is close or
the misconduct egregious. (People v. Carrera (1989) 49 Cal.3d 291, 321; People v.
Adcox (1988) 47 Cal.3d 207, 261.)
       Defendant also relies on Perez for his claim that the prosecutor’s remarks were
improper, and particularly so because they occurred during the “especially critical
period” of closing argument. (Perez, supra, 58 Cal.2d at p. 245.) In Perez, the
prosecutor discussed a defense witness, saying, “ ‘I don’t think his testimony is credible
one way or the other. I wouldn’t have called him as a witness for the People because I
wouldn’t have had the nerve to ask you to believe him, and when he testifies for the other
side, I don’t believe he deserves any more credibility. That is my opinion of his
testimony . . . .’ ” (Ibid., italics omitted.) The Perez court found that these comments
“tended to improperly imply to the jury that the [prosecutor] possessed information as to
that witness’ character and credibility in addition to the evidence adduced during the
trial.” (Id. at p. 246.)
       In this case, the prosecutor did not tell the jury that she thought any witnesses were
credible or not credible. The prosecutor observed that testifying was “a really difficult
thing to do,” which was supported by the record, as when Amanda became frustrated
during her cross-examination. The prosecutor’s assertion that testifying “took an
incredible amount of courage” was akin to a prosecutor’s description of witnesses as
“brave,” which this court has held not to constitute improper vouching. (Pettie, supra, 16
Cal.App.5th at pp. 75-76.) Moreover, the trial court instructed the jury that “[n]othing
that the attorneys say is evidence” and that the attorneys’ remarks during arguments “are
not evidence.” (See CALCRIM No. 222.)
       On this record, we find no “ ‘reasonable likelihood’ ” that the jury misconstrued
the prosecutor’s challenged remarks as suggesting that the prosecutor had information
                                             30
about the witness’s credibility that had not been presented to the jury. (See Cunningham,
supra, 25 Cal.4th at p. 1001.) Thus, the challenged remarks do not constitute
prosecutorial misconduct.
       4.     Closing Argument/Belief in Defendant’s Guilt
       “A prosecutor may not express a personal opinion or belief in the guilt of the
accused when there is a substantial danger that the jury will view the comments as based
on information other than evidence adduced at trial.” (People v. Mincey (1992) 2 Cal.4th
408, 447.)
       Defendant contends that the prosecutor improperly expressed her own belief in
defendant’s guilt when she told the jury that the prosecution witnesses were doing
“everything that they can do to make sure that justice is done in this case” and when the
prosecutor encouraged the jury to “[d]o the right thing.”
       Defendant relies on United States v. Young (1985) 470 U.S. 1, in which the high
court found that the prosecutor committed misconduct by expressing his personal belief
in the defendant’s guilt. In Young, the defendant’s trial counsel had argued that no one in
the courtroom thought the defendant intended to commit fraud. (Id. at pp. 4-5.) The
prosecutor responded in his argument to the jury, noting that he was in the courtroom and
that he believed the defendant had intended to commit fraud. (Id. at p. 5.) Although the
Young court found that the prosecutor’s response was “an improper expression of
personal opinion” (id. at p. 17), the court also found that “in context,” the statements
“were not such as to undermine the fundamental fairness of the trial and contribute to a
miscarriage of justice” (id. at p. 16).
       Urging the jury to “[d]o the right thing” and to ensure “justice is done” are not the
same as expressing a personal belief in the defendant’s guilt based on evidence that was
not introduced at trial. (See People v. Medina (1995) 11 Cal.4th 694, 759 [prosecutor did
not commit misconduct by asking the jury to “ ‘do the right thing,’ ” and “ ‘to do
justice’ ” for the victim by convicting the defendant]; cf. People v. Wash (1993) 6 Cal.4th
                                             31
215, 261 [prosecutor did not commit misconduct by urging the jury to do “ ‘the right
thing’ ” by imposing death penalty].) And, as previously noted, the trial court instructed
the jury that “[n]othing that the attorneys say is evidence” and that the attorneys’ remarks
during arguments “are not evidence.” (See CALCRIM No. 222.)
       After careful review of the record, we find no “ ‘reasonable likelihood’ ” that the
jury misconstrued the prosecutor’s challenged remarks as suggesting that the prosecutor
had additional information supporting her belief in defendant’s guilt. (See Cunningham,
supra, 25 Cal.4th at p. 1001.) Thus, we find no prosecutorial misconduct in this regard.
D.     Readback in Defendant’s Absence
       Defendant contends his constitutional and statutory rights were violated when the
trial court conducted readback of Allison’s testimony in defendant’s absence. Defendant
further contends that if his trial counsel waived his presence, his trial counsel was
ineffective.
       1.       Proceedings Below
       The jury retired to deliberate late in the day on June 5, 2018. The minutes reflect
that after the jury left the courtroom, defendant waived his appearance for jury
questions.8 However, no such waiver is reflected in the reporter’s transcript from that
day.
       On June 6, 2018, the jury requested readback of Allison’s testimony. The trial
court contacted both counsel, who agreed the readback could occur “in their absence.”
The readback occurred in the jury deliberation room.




       8
           Earlier in the trial, defendant had waived his presence for motions in limine.
                                               32
       On June 7, 2018, the trial court excused a juror who was sick. An alternate juror
was substituted in, and the trial court instructed the jury that it was required to begin
deliberations anew. (See CALCRIM No. 3575.9)
       During the renewed deliberations, the jury requested readback of Dominique’s
testimony. Defendant and his trial counsel were present and did not object when the trial
court proposed to “have the court reporter prepare Dominique’s testimony and go in and
read it to them.”
       2.     Legal Principles
       Although a criminal defendant has the right to be personally present at trial under
the state and federal Constitutions, that right does not include “ ‘ “ ‘ “every hearing held
in the course of a trial.” ’ ” ’ ” (People v. Lucas (2014) 60 Cal.4th 153, 299 (Lucas),
disapproved on another ground in People v. Romero and Self (2015) 62 Cal.4th 1, 53-54,
fn. 19.) Because readback of testimony is not a proceeding that bears a “ ‘ “reasonable,
substantial relation to [the defendant’s] opportunity to defend the charges against him [or
her],” ’ ” a defendant has no right to be present. (Lucas, at pp. 299-300.)
       Section 977, subdivision (b)(1) specifies certain hearings at which a defendant’s
presence is required in a felony matter, and that the defendant must be personally present
“at all other proceedings” unless he or she has executed a written waiver. Section 977,
subdivision (c)(2)(A) provides that a defendant may orally waive the right to be present
during “noncritical portions” of a trial “when no testimonial evidence is taken.”

       9
          The instruction provided: “One of your fellow jurors has been excused, and an
alternate juror has been selected to join the jury. Do not consider the substitution for any
purpose. []The alternate juror must participate fully in the deliberation[s] that may lead
to any verdict. [¶] The People and the defendant have a right to reach a verdict only after
full participation[] of the jurors who[se] votes determine the verdict—that verdict. This
right will only be assured if you begin your deliberations again from the beginning.
Therefore, you must set aside and disregard all past deliberations and begin your
deliberations all over again. Each of you must disregard the earlier deliberations and
decide this case as if those earlier deliberations had not taken place. [¶] Now, please
return to the jury deliberation room and start your deliberations from the beginning.”
                                              33
       3.     Forfeiture/Ineffective Assistance of Counsel
       The People assert that defendant forfeited his claim by failing to object below.
Defendant contends that the readback of Allison’s testimony was conducted before he
could “register any objection,” and he argues that to the extent his trial counsel’s consent
to have the readback conducted without counsel’s presence also waived defendant’s right
to be present, trial counsel was ineffective.
       We need not determine whether defendant forfeited this claim by failing to object
or whether his trial counsel was ineffective for waiving defendant’s presence. As we
shall explain, defendant’s constitutional rights were not violated by his absence during
the readback. And even assuming that defendant’s statutory rights were violated, there
was no prejudice.
       4.     Analysis
       Defendant argues that his case should be distinguished from cases finding a
defendant has no constitutional right to be present during readback of testimony during
jury deliberations. He cites two cases in which the defendant orally waived his right to
be present during readbacks: People v. Ayala (2000) 23 Cal.4th 225 (Ayala), which
rejected the defendant’s claim that he had the right to be present during readback and
found that the defendant had “waived his right to be present in any event” (id. at p. 288);
and People v. Cox (2003) 30 Cal.4th 916,10 which similarly held that the defendant had
no right to be present during readback and that the defendant had waived his presence for
the readback (id. at p. 963). As both cases clearly held that the rereading of testimony is
not a critical stage of the proceedings, neither case supports his claim.
       Defendant also discusses cases from other jurisdictions in asserting that this court
should recognize a constitutional right to be present during a readback. As an



       10
         Cox was disapproved on other grounds by People v. Doolin (2009) 45 Cal.4th
390, 421, footnote 22.
                                                34
intermediate court, however, we are bound by the decisions of the California Supreme
Court. (Auto Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450, 455.)
       Defendant also argues that his statutory rights under section 977 were violated by
his absence from the readback because he did not execute a written waiver of his right to
be present. Even assuming error, it would be “ ‘statutory only and thus “reversible only
if it is reasonably probable the result would have been more favorable to defendant absent
the error.” ’ ” (People v. Avila (2006) 38 Cal.4th 491, 598.)
       In asserting prejudice, defendant suggests “that the court reporter might have
included sidebar discussions or inadmissible-and-thus-stricken testimony in her readback,
or might have failed to conduct the readback in a clear and neutral manner.” However,
we must presume that “official duty has been regularly performed.” (Evid. Code, § 664.)
“ ‘This presumption applies to . . . court reporters . . . .’ ” (Ayala, supra, 23 Cal.4th at
p. 289.) Therefore, in the absence of anything in the record to the contrary, we assume
the reporter properly performed the readback.
       Defendant points out that in People v. McCoy (2005) 133 Cal.App.4th 974, the
trial court gave instructions to the jury when granting a readback request, “admonish[ing]
the jurors not to ask questions, not to discuss the case while the court reporters were in
the jury room, and—if the jurors felt something was missing—to request an additional
readback from the court reporters on the topics in the jury’s note but otherwise to request
an additional readback only from the court.” (Id. at p. 981.) Defendant points out that
the trial court here did not provide such admonishments to the jury, and he suggests “that
the jury might have disagreed about the extent of the readback and consequently engaged
in the equivalent of deliberations in the presence of the reporter, or that it might have
speculated as to the reason for the defendant’s absence from the proceeding.”
       Defendant’s suggested errors are “entirely speculative.” (See People v. Horton
(1995) 11 Cal.4th 1068, 1121.) Notably, the jury did not ask for a readback of only a
portion of Allison’s testimony; it requested “Allison Doe’s testimony,” and the trial court
                                              35
responded that the court reporter would “read Allison’s testimony to you.” And
significantly, the readback did not occur in the courtroom but in the jury deliberation
room, so the jury would have no reason to wonder why defendant was not present.
       Finally, it is noteworthy that the asserted error occurred during the jury’s initial
deliberations, before the trial court substituted an alternate juror and instructed the jury to
begin deliberations anew. “Absent evidence to the contrary,” we presume that a jury will
follow the trial court’s instructions to begin deliberations anew after substitution of an
alternate juror. (People v. Thomas (1990) 218 Cal.App.3d 1477, 1487.) There could be
no possible prejudice from defendant’s absence during the readback that preceded the
renewed deliberations.
       In sum, defendant fails to demonstrate that any error was prejudicial, since he
“fails to explain how his presence would have assisted the defense in any way or altered
the outcome of his trial.” (Lucas, supra, 60 Cal.4th at p. 300.)
E.     Cumulative Prejudice
       Defendant contends the cumulative effect of the trial court’s rulings, prosecutorial
misconduct, and his trial counsel’s ineffective assistance deprived him of a fair trial and
the ability to present a defense. (See People v. Hill (1998) 17 Cal.4th 800, 844 (Hill) [“a
series of trial errors, though independently harmless, may in some circumstances rise by
accretion to the level of reversible and prejudicial error”].)
       We found no error in the admission of the uncharged acts evidence nor in the
admission of the fresh complaint and spontaneous statement evidence. We found no
prosecutorial misconduct and that even assuming one instance of prosecutorial
misconduct, it was not prejudicial. We found that defendant had no constitutional right to
be present during the readback of testimony and that any statutory error regarding
defendant’s absence during the readback was not prejudicial. Even if we were to
consider together the assumed instance of prosecutorial misconduct and the assumed
statutory error regarding defendant’s absence from readback, these were not errors that
                                              36
cumulatively rise “to the level of reversible and prejudicial error.” (See Hill, supra, 17
Cal.4th at p. 844.)
F.     Term of Probation
       When defendant was sentenced on September 7, 2018, he was placed on formal
probation for three years. At the time of defendant’s sentencing, section 1203a provided
for a maximum probation term of three years in most misdemeanor cases. (See Stats.
1949, ch. 504, § 2.)
       Effective January 1, 2021, section 1203a was amended to limit misdemeanor
probation terms to one year in most cases. (Assem. Bill No. 1950 (2019-2020 Reg.
Sess.); see Stats. 2020, ch. 328, § 1.) For felony cases, Assembly Bill No. 1950 amended
section 1203.1 to limit probation terms to two years in most cases.
       In response to our request for supplemental briefing, the parties agree defendant is
entitled to the retroactive benefit of the amendment to section 1203a, and that a remand
for resentencing is the appropriate remedy. As both parties note, several other appellate
courts have held that Assembly Bill No. 1950’s amendments to section 1203a and 1203.1
are retroactive to all nonfinal cases. (People v. Burton (2020) 58 Cal.App.5th Supp. 1,
18-19; People v. Quinn (2021) 59 Cal.App.5th 874, 883; People v. Sims (2021) 59
Cal.App.5th 943, 964.) We agree with the analysis in those cases and determine that
defendant is entitled to resentencing in accordance with Assembly Bill No. 1950.
                                  III.   DISPOSITION
       The judgment is reversed and the matter is remanded for resentencing.




                                             37
                                                            Cogliati, J.*




      WE CONCUR:




             Elia, Acting P.J.




             Bamattre-Manoukian, J.




People v. Cole
H046569


      *
        Judge of the Santa Cruz County Superior Court assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.